Mr. Chief Justice Chase
delivered the opinion of the court.
,On looking at the record we find no allowance of a writ of error, either by a 'justice of this court or by a judge of the state court. We have repeatedly decided that such an allowance was necessary, upon a writ of error addressed to the highest court of the State, by which the judgment or decree could be rendered. Callan v. May, 2 Black, 541, 543; Twitchell v. The Commonwealth, 7 Wall. 321; Gleason v. Florida, 9 Wall. 779. The case of Davidson v. Lanier, 4 Wall. 447, 453, referred to by counsel for the plaintiff in error, was a writ of error addressed to an inferior court of the United States, and is therefore inapplicable.
The writ before us must be Dismissed.
The above was rescinded May 6, 1872, and writ of certiorari granted. The case was afterwards decided at December term, 1872, as No. 228. Argued and submitted and affirmed' April 18, 1873.